Citation Nr: 0815086	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected pension benefits.

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The appellant had recognized Philippine guerrilla service 
from January 1945 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 determination by the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the claim for entitlement to non-service-connected pension 
benefits.

FINDING OF FACT

In April 2006, the National Personnel Records Center 
certified that the appellant had recognized guerrilla service 
from January 1945 to September 1945.


CONCLUSION OF LAW

The criteria for eligibility for VA non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to an initial decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for non-service-connected pension 
benefits by an individual who did not have active military 
service during a period of war.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  As discussed below, the appellant's claim 
cannot be substantiated as a matter of law and thus, VCAA 
notice is not required.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Facts and Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In addition, the law authorizes the payment of a pension to a 
veteran of wartime who has the requisite service and who is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  As 
pertinent to the present appeal, the term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, where the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of 
service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In April 
2005, the appellant filed a formal claim for entitlement to 
VA pension benefits.  In support of his claim, the appellant 
submitted a Certificate of Honorable Discharge and Enlistment 
Record from the Philippine Army dated March 1946 showing the 
appellant enlisted in the Philippine Army in September 1943 
and was honorably discharged in March 1946 for 
demobilization.  The appellant also submitted an Affidavit 
for Philippine Army Personnel, which shows the appellant was 
a civilian guerrilla in the Philippine Army and also shows 
his dates and duties of service.  

In April 2006, the National Personnel Records Center (NPRC) 
certified that the appellant only had recognized guerrilla 
service, from January 1945 to September 1945.  

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service which qualifies for VA benefits because 
none of those documents was issued by a United States 
military service department.  The Board notes that the 
appellant has submitted an affidavit for Philippine Army 
Personnel indicating that the appellant was a member of the 
civilian guerrilla forces.  The Board notes, however, that VA 
is not bound by Philippine Army or government determinations 
of service.  

The Board does note that, on his November 2004 application 
for pension benefits, the appellant indicated that he served 
on active duty from September 1943 to March 1946.  However, 
as noted, in April 2006, the NPRC certified that the 
appellant had only recognized guerrilla service, from January 
to September 1945, and this finding is binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  See Spencer v. West, 13 Vet. App. 376 (2000).  

The appellant has submitted evidence showing he is of old age 
and poor health and is need of VA pension benefits.  Although 
the Board is sympathetic with the appellant's health 
problems, unfortunately, he has provided no further evidence 
that would warrant a request for re-certification from the 
service department regarding his military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Therefore, 
the Board finds that, although the appellant had recognized 
guerrilla service, that service is not considered to be 
"active military service" under 38 U.S.C.A. § 101(24), and 
thus, the appellant is not eligible for the claimed non-
service-connected pension.  See 38 U.S.C.A. § 107(a); Cacalda 
v. Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Because the appellant does not have active military service 
for purposes of entitlement to VA benefits, basic eligibility 
for non-service-connected pension benefits is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


